396 F.2d 801
Jimmie R. EVANS et al., Appellants,v.Ivan ALLEN, Jr., et al., Appellees.
No. 25103.
United States Court of Appeals Fifth Circuit.
June 18, 1968.
Certiorari Denied October 28, 1968.

See 89 S.Ct. 253.
Robert L. Mitchell, Atlanta, Ga., for appellants.
John E. Dougherty, Atlanta, Ga., for appellees.
Before TUTTLE and DYER, Circuit Judges, and MEHRTENS, District Judge.
PER CURIAM:


1
It appearing that the appellants were not denied any constitutional rights by the actions of the Board of Firemasters, and the Aldermen of the City of Atlanta in discharging the appellants for the following charges, among others: (1) failure to obey or disobedience of an order of a superior; (2) neglect or shirking of a duty; (3) being absent without leave, we conclude that the trial court did not err in dismissing the complaint on a motion for summary judgment. Nothing said by this court in Hornsby v. Allen, 5 Cir., 1964, 326 F.2d 605, warrants any contrary determination here.


2
The judgment is affirmed.